Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of P.M.W. and J.A.J.,                   Appeal from the 196th District Court of
 Children                                                Hunt County, Texas (Tr. Ct. No. 82557).
                                                         Opinion delivered by Justice Burgess, Chief
 No. 06-17-00094-CV                                      Justice Morriss and Justice Moseley
                                                         participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court regarding Mother’s possession
of and access to Polly and remand this matter for further proceedings in accordance with our
opinion. We affirm the trial court’s order in all other respects.
       We further order that the payment of costs is waived pursuant to Section 40.062 of the
Texas Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West Supp. 2017).



                                                        RENDERED AUGUST 15, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk